This appeal is from a final decree validating certain refunding bonds of the Board of Public Instruction *Page 696 
of Broward County known as Series "C." The same proceedings led up to the final decree as are related in J.D. Bryan v. Board of Public Instruction of Broward County in relation to Series "A" refunding bonds, opinion filed this date.
The question presented is whether or not judgments predicated on interest-bearing time warrants may be refunded under the provisions of Chapter 15772, Acts of 1931.
This question is conclusively answered in the affirmative in State v. City of Sanford, 128 Fla. 171, 174 So. 339, and is decisive of the case at bar.
Affirmed.
WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.